April 23, 1971


Honorable Naomi Harney              Opinion No. M.-a43
County Attorney
Potter County Courthouse            Re:   Authority of Potter
Amarillo, Texas 79101                     County to contract with,
                                          or employ personnel to
                                          work with, a non-profit
                                          agency for rehabilitation
                                          of juvenile delinquents.
Dear Miss   Harney:

      You have requested an official opinion from this office con-
cerning the two questions which are specifically set out as fol-
lows:

           "1. Whether Potter County can contract with Kids
     Incorporated to furnish, for fees, special services to
     youngsters who have been in trouble and are assigned
     to Kids Incorporated by the Juvenile Probation Depart-
     ment for its assistance in involving the child in
     special activities such as improvement of school work,
     recreation, family counseling, boy scouts and girl
     scouts, church work, etc.

           "2 . Whether Potter county Commissioner's Court
     can employ a person to be under the supervision of the
     Commissioners' Court or Potter County Probation
     Officer to work with Kids Incorporated to assist with
     children who have been in trouble and those who have
     been placed on probation and assigned to Kids Incor-
     porated by Juvenile Probation Department for special
     assistance and special supervision."

     Factually you have furnished us with the following:
    Hon. Naomi Ilarney,page 2      (M-U43)


               "Kids Incorporated is a non-profit organization
         with a youth program and made up largely of voluntary
,        workers.   It is financed by a small fee paid by the
         United Fund and the City of Amarillo .. .

               “One divi.sion is basically designed to serve as
         a volunteer probation department for Potter County.
         Youngsters who are adjudged to be in trouble are
         assigned to Kids Incorporated by the Potter County
         Juvenile Probation Department and this division gives
         special attention to these children ..." (Emphasis
         added.)

         As we view the matter presented by you, the basic differe:-.k:+
    between the services sought to be obtained by the County in reg:;?
    to the care and special supervision of the juvenile delinquents
    who have been placed on probation is that your first question
    proposes an employment by the county of a non-profit agency fo- -k?
    furnishing of such services by the agency, while your second
    question proposes only the employment of a person by the count:
    to assist such juvenile delinquents who have been assigned to
    such non-profit agency.  In the first instance the county would
    furnish payment for the care and supervision of such children
    by the agency, and in the second, the county would furnish only
    the person employed to assist the agency.   It seems clear that
    both of these proposed contracts are amply authorized by the
    following provisions of law:

         Article 2338-1, Section 13, Vernon's Civil Statutes, provixes
    in pertinent part as follows:
              II
               ...

              "(c) If the judge or jury finds that the child
         is delinquent, or otherwise within the provisions of
         this Act, the Court may by order duly entered proceed
         as follows:   (1) place the child on probation or under
         supervision in his own home or in the custody of a
         relative or other fit person, upon such terms as the




                                 -4087-
Ron. Naomi Harney, page 3               (M-843)


     court shall determine (2) commit the child to a
     suitable public institution or agency or to a suitable
     private institution or aqency authorized to care for
     children: or place the child in a suitable family home
     or parental home for an indeterminate period of time,
     not extending beyond the time the child shall reach the
     age of twenty-one years; (3) make such further disposition
     as the court may deem to be for the best interest of the
             except as otherwise provided.' (Emphasis added.)

     Article           2338-1, Section 11, Vernon's Civil Statutes, provides
in pertinent           part as follows:
          11
              The court may make a general order desiq-
               .   .   .


     natinq such places of detention which may include
     private foster or boarding homes for children, or
     such other places of detention which to the court
     seem desirable.  The County Commissioners' Court
     may pay for boardinq or foster home care for such
     children to be detained, or all children coming
     within the meaning of this Act whether prior to, or
     after the child has been adjudged a 'delinquent
     child'." (Emphasis added.)

     Article 2338-3, Section 8, Vernon's Civil Statutes, provides
in pertient part as follows:

          "The Judge of the Court of Domestic Relations
     shall have authority to appoint such juvenile officers,
     juvenile probation officers and investigators as might
     be deemed necessary to the proper administration of its
     jurisdiction in Potter County, provided such appoint-
     ments are approved by the Commissioners' Court of such
     county . ..'I

     Whether the agency or tile person so employed to aid the agency
would be under the supervision of the Potter County Probation
Officer would be within the discretion of the Judge of the Court
of Domestic Relations of Potter County with the approval of the
Commissioners' Court. This office has upheld the authority of
Hon. Naomi Harney. page 4      (M-%43)'


the county to contract with others to carry out its statutory
duties to provide for public or governmental purposes.  Attorne?
General Opinions No. M-605 (1970) and M-678 (1970).

      In conclusion, we point out that in arriving at our holdint,
that the county is authorized by law to make such contracts, we
have taken into consideration the prohibition of Section 52 of
Article III of the Texas Constitution, in regard to a loan of
credit or grant of public money by the County to an individual,
association or corporation.   We believe that the contracts in
question, so long as they are limited to statutory authorizatio::.
are not such as those that are prohibited by the Constitution ir
that the services to be received by the county in return for th(?
sums to be expended therefor by the county are such as to come
within the scope of authorized county business, involving "Quid
Pro Quo" as to the county, and the payments therefor are not
gratuitous in any sense. See, for example, Articles 5138 and
5143f, Vernon's Civil Statutes, which would authorize counties
to establish facilities for supervision of children in the
prevention or cure of delinquency.   Attorney General opinions
No. 6125 (1944) and O-7102 (1946). The constitutional prohibit?
has been held inapplicable where a governmental or public purpose
for the expenditure exists. Weaver v. Scurry County, 28 S.W.83;
 (Tex.Civ.App. 1894); State v. City of Austin, 160 Tex. 348, 331
S.W.Zd 737 (1960); Attorney General Opinions No. V-1067 (1950),
C-530 (1965), C-584 (1966), M-125 (1967) and M-138 (1967); 52
Tex. Jur.Zd 754-757, State of Texas, Section 43.

                             SUMMARY

             Potter County may contract with a private
          non-profit institution to expend public funds
          for public or governmental services rendered
          to the county in the care and supervision of
          juvenile delinquents committed to such institu-
          tion by the Judge of the Court of Domestic
          Relations.  The Judge of the Court of Domestic
          Relations of Potter County has authority, with




                             -4089-
Hon. Naomi Harney,    page 5     (M-843)


          the approval of the Commissioners' Court, to
          appoint such juvenile officers and juvenile
          probation officers as might be deemed necessary
          to the proper administration of its juris-
          diction in assisting the Juvenile Probation
          Department in giving special supervision to
          juvenile delinquents on probation who are placed
          in the care of a non-profit institution.

                                        Yours very truly,

                                        CRAWFORD C. MARTIN
                                        Attorney General of Texas


                                        BY
                                             NOLA WHITE
                                             First Assistant

Prepared by Sam Jones and R. L. Lattimore
Assistant Attorneys General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Dan Green
Jim Swearingen
Rex White
James Broadhurst

ALFRED WALRJZR
Executive Assistant

mE    F. GRIFFIN
Staff Legal Assistant




                               -4090-